Citation Nr: 0421603	
Decision Date: 08/06/04    Archive Date: 08/09/04	

DOCKET NO.  03-34 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased (compensable) rating for vascular 
headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel




INTRODUCTION

The veteran had active service from January 1959 to March 
1962, and from July 1962 to July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


REMAND

The veteran's representative has requested that the veteran 
be afforded an additional VA examination so that the examiner 
may offer an opinion as to whether the veteran currently 
experiences characteristic prostrating attacks relating to 
his vascular headaches.  The report of a February 2002 VA 
neurology examination reflects that the veteran reported that 
if he took medication he could function within a few hours of 
the onset of a headache.  A January 2003 VA neurology 
consultation note reflects that the veteran reported that he 
would have tearing in the right eye, but no nausea or 
vomiting.  He indicated that his headaches would last 2 to 
3 hours, and he would go to a dark room and rest his head.  

In light of the above, the appeal is REMANDED for the 
following:  

1.  The veteran should be afforded a VA 
neurology examination to determine the 
nature and extent of his service-
connected vascular headaches.  The claims 
file should be made available to the 
examiner for review and the examination 
report should reflect that such review is 
accomplished.  The examiner should report 
all symptoms related to the veteran's 
vascular headaches, including whether or 
not the veteran experiences prostrating 
attacks and, if so, the frequency of the 
attacks. 

2.  Then, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


